Citation Nr: 0417584	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  97-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to January 22, 
1997 for the award of a 40 percent disability evaluation for 
acromioclavicular hypertrophy with impingement of the left 
shoulder.  

2.  Entitlement to an increased initial disability evaluation 
for status post acromioclavicular separation of the right 
shoulder, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served with the U.S. Coast Guard from June 1951 
to March 1954, and on active service from September 1990 to 
June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in 
November 1997 and April 1998, as well as before the 
undersigned Acting Veterans Law Judge (VLJ) in August 2003.  
Copies of the hearing transcripts issued following the 
hearings are of record.   

During the August 2003 hearing, the veteran testified that he 
believed his currently assigned a noncompensable rating for 
his service-connected right shoulder disability should date 
back to 1995, as opposed to the currently assigned effective 
date of February 1998.  The only issues currently before the 
Board are those set forth on the title page of this remand.  
This effective-date claim is referred to the RO for 
appropriate action.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

The Board finds that the VA's redefined duty to assist a 
claimant, as set forth in the VCAA, has not been fulfilled 
regarding the issues on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran was last examined by VA for his 
service-connected left shoulder disability in August 1999, 
but has never been examined for the service-connected right 
shoulder disability.  As such an additional examination is 
necessary in order to better assess the veteran's current 
right shoulder symptoms.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
orthopedic examination in order to assess the current level 
of severity of the service-connected right shoulder 
disability.

In addition, with respect to the claim of entitlement to an 
effective date prior to January 22, 1997 for the award of a 
40 percent disability evaluation for the left shoulder 
disability, the veteran testified during the August 2003 
hearing that he believed his 40 percent rating should go back 
to 1993, and that he has been treated for his shoulder 
disabilities since 1993 at the Sepulveda VA Medical Center, 
amongst other VA Medical Centers.  As the Board is not 
certain that the record includes all of the veteran's 
treatment records dating back to 1993, the RO should attempt 
to assist the appellant in obtaining any additional available 
VA and private medical records that may be identified as 
relevant to the claims on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)) (2003); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims files must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, 
health maintenance organizations, 
clinics, etc.) who have treated him since 
January 1993 to the present, and who 
possess records relevant to the left and 
right shoulder disabilities.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims files.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) relevant to the 
service-connected left and right shoulder 
disabilities from January 1993 to the 
present.  All identified treatment 
records from any reported VAMC, including 
records from the Sepulveda VA Medical 
Center, which are not already contained 
within the claims files should be 
obtained and associated with the claims 
files.  If the search for the above 
records has negative results, the claims 
files must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination, conducted by 
an orthopedist, to evaluate the severity 
of the veteran's service-connected status 
post acromioclavicular separation of the 
right shoulder.  The claims folders must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  

Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected disability on appeal.  The 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected right 
shoulder, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for impairment of the 
clavicle or scapula (Diagnostic Code 
5203) or any other applicable Diagnostic 
Code.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected right shoulder 
disability has, if any, on his earning 
capacity.  The examiner should further 
comment as to the veteran's current level 
of occupational impairment due to his 
disability, and as to other alternative 
types of employment recommended for the 
veteran, if any, given this disability.  
Moreover, the examiner should render an 
opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to an 
effective date prior to January 22, 1997 
for the award of a 40 percent disability 
evaluation for acromioclavicular 
hypertrophy with impingement of the left 
shoulder; and entitlement to an increased 
initial disability evaluation for status 
post acromioclavicular separation of the 
right shoulder, currently evaluated as 
noncompensable.  In adjudicating the 
claim for an increased initial rating, 
the RO should take into consideration 38 
C.F.R. §§ 4.40, 4.45, 4.59, and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referral of the service-connected right 
shoulder disability for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

8.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



